Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to semiconductor devices, classified in H01L23/562, H01L25/0652, H01L25/50.
II. Claims 12-20, drawn to processes of making semiconductor devices, classified in H01L21/56, H01L21/563.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, in the process claim 12, instead of first applying a stiff bonding material and then applying first and second underfills in the first and second spaces to push the stiff bonding material into a central gap between the first and second electronic devices, the alternative process could be used by first applying first and second underfills in the first and second spaces between the electronic devices and the wiring structure and then applying the stiff bonding material into a central gap between the first and second electronic devices.  In the process claim 16, instead of first forming first and second underfills in first and second spaces between the electronic devices and the wiring structure and then applying a stiff bonding material in a central gap between the first electronic device and the second electronic device, the alternative process could be used by first applying a stiff bonding material in a central gap between the first electronic device and the second electronic device before disposing the first and second electronic devices on the wiring structure and applying first and second underfills in the first and second spaces between the electronic devices and the wiring structure.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
●  the inventions have acquired a separate status in the art in view of their
  	    different classification
●  the inventions have acquired a separate status in the art due to their
   	    recognized divergent subject matter
●  the inventions require a different field of search (e.g., searching different
   	    classes/subclasses or electronic resources, or employing different search
   	    strategies or search queries).
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
►In the event Invention I (claims 1-11) is elected, the election one of the following species is required:
Species IA – a package comprising a stiff bonding material having a curved bottom surface in contact with the underfill material and extending beyond the surfaces of the electronic devices, as illustrated in Figs. 1-4 and Fig. 9.
 Species IB – a package comprising a stiff bonding material having a bottom surface coplanar with the surfaces of the electronic devices, as illustrated in Figs. 5 and 8.
Species IC – a package comprising a stiff bonding material filling the spaces between the wiring structure and electronic devices, as illustrated in Fig. 6.
Species ID – a package comprising a stiff bonding material having a bottom surface in contact with the wiring structure, as illustrated in Figs. 7 and 10.

►In the event Invention II (claims 12-20) is elected, the election one of the following species is required:
Species IIA – a method comprising a stiff bonding material having a curved bottom surface extending beyond the surfaces of the electronic devices and formed by applying a first underfill in the first space and a second underfill in the second space to push the stiff bonding material into a central gap between the first electronic device and the second electronic device, as illustrated in Figs. 11-21.
Species IIB – a method comprising a stiff bonding material having a curved bottom surface extending beyond the surfaces of the electronic devices and formed after applying a first underfill in the first space and a second underfill in the second space, as illustrated in Figs. 22-26.
Species IIC – a method comprising a stiff bonding material having a bottom surface extending beyond the surfaces of the electronic devices and in contact with the wiring structure, as illustrated in Figs. 27-29.
Species IID – a method comprising a stiff bonding material having a curved bottom surface extending beyond the surfaces of the electronic devices to cover portions of the bottom surfaces of the electronic devices, as illustrated in Figs. 30-37.
Species IIE – a method comprising a stiff bonding material having a  bottom surface coplanar with the surfaces of the electronic devices, as illustrated in Figs. 38-40.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (as discussed above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic for all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817